TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00696-CV



                                   Daniel Caldwell, Appellant

                                                  v.

                                    Jennifer Garfutt, Appellee


         FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          NO. 09-3577-FC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Daniel Caldwell has filed a motion to abate this appeal for preparation of

findings of fact and conclusions of law. We grant the motion, abate this appeal, and remand the

cause to the trial court with instructions that the court prepare any findings of fact and conclusions

of law required by the Texas Rules of Civil Procedure. We further instruct appellant to file either

a motion to reinstate the appeal or a status report of the appeal no later than September 16, 2013.



                                       __________________________________________

                                       Melissa Goodwin, Justice

Before Justices Puryear, Rose and Goodwin

Abated

Filed: July 18, 2013